DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/01/2019 and 05/20/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Moreno on 05/03/2022.
The application has been amended as follows: Claim 1 is amended to recite:A method for detecting an electric arc in an electrical system
a) acquiring a first signal coming from at least one sensor detecting acoustic waves in the system;	
b) calculating, using an electronic processing device, a first value representative of the error between the first signal and a first projection of the first signal in a first representation space defined by a first dictionary matrix;	
c) calculating, using the electronic processing device, a second value representative of the error between the first signal and a second projection of the first signal in a second representation space defined by a second dictionary matrix; and	
d) comparing the first and second values using the electronic processing device and deducing whether an electric arc has been produced in the system,
wherein the first and second dictionary matrices are determined, during a prior characterization phase, by learning from a first set of characteristic acoustic signals of shocks in the electrical system and a second set of characteristic acoustic signals of electric arcs in the electrical system, in order to:
- minimize a projection error of the shock signals on the first matrix and maximize a projection error of the arc signals on the first matrix;
- minimize a projection error of the arc signals on the second matrix and maximize a projection error of the shock signals on the second matrix; and
- wherein, in step d), the processing device determines whether or not the ratio of the second value to the first value is above a predetermined threshold, and deduces therefrom whether or not an electric arc has been produced in the system.
Claim 2 is cancelled.
Claim 3 is amended to recite:The method according to claim 1, wherein the threshold is equal to 1.
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 3-9 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially wherein, in step d), the processing device determines whether or not the ratio of the second value to the first value is above a predetermined threshold, and deduces therefrom whether or not an electric arc has been produced in the system. The closest prior art references of record are Xie et al. “Application of signal sparse decomposition in the detection of partial discharge by ultrasonic array method” (hereinafter “Xie”), Liang et al. U.S. Patent Application 2018/0204132 (hereinafter “Liang”), and Tatry et al. U.S. Patent No. 9,837,810 (hereinafter “Tatry”). Regarding claim 1, Xie teaches a method for detecting an electric arc in an electrical system (refer to fig.5 and section 5: Experimental work, page 2037), comprising the following steps: a) acquiring a first signal coming from at least one sensor detecting acoustic waves in the system (refer to data collector in fig.5 and section 5: Experimental work, page 2037); b) calculating, using an electronic processing device, a first value representative of the error between the first signal and a first projection of the first signal in a first representation space defined by a first dictionary matrix (refer to page 2038, lines 2-4 and section 2.3 THE MP-BASED DOA ESTIMATION ALGORITHM FOR A PD ULTRASONIC WAVE); and d) deducing whether an electric arc has been produced in the system (refer to section 5: Experimental work, page 2037), however Xie does not teach c) calculating, using the electronic processing device, a second value representative of the error between the first signal and a second projection of the first signal in a second representation space defined by a second dictionary matrix; and d) comparing the first and second values using the electronic processing device and deducing whether an electric arc has been produced in the system, wherein the first and second dictionary matrices are determined, during a prior characterization phase, by learning from a first set of characteristic acoustic signals of shocks in the electrical system and a second set of characteristic acoustic signals of electric arcs in the electrical system, in order to: minimize a projection error of the shock signals on the first matrix and maximize a projection error of the arc signals on the first matrix; minimize a projection error of the arc signals on the second matrix and maximize a projection error of the shock signals on the second matrix; and wherein, in step d), the processing device determines whether or not the ratio of the second value to the first value is above a predetermined threshold, and deduces therefrom whether or not an electric arc has been produced in the system. However Liang teaches c) calculating, using the electronic processing device, a second value representative of the error between the first signal and a second projection of the first signal in a second representation space defined by a second dictionary matrix (refer to [0004]); and d) comparing the first and second values using the electronic processing device and deducing whether an electric arc has been produced in the system (refer to [0075]), wherein the first and second dictionary matrices are determined, during a prior characterization phase, by learning from a first set of characteristic acoustic signals of shocks in the electrical system and a second set of characteristic acoustic signals of electric arcs in the electrical system (refer to [0004]), in order to: minimize a projection error of the shock signals on the first matrix and maximize a projection error of the arc signals on the first matrix; minimize a projection error of the arc signals on the second matrix and maximize a projection error of the shock signals on the second matrix (refer to [0004]), however Xie and Liang do not teach wherein, in step d), the processing device determines whether or not the ratio of the second value to the first value is above a predetermined threshold, and deduces therefrom whether or not an electric arc has been produced in the system. Tatry teaches a similar device (refer to fig.2), however Tatry does not teach wherein, in step d), the processing device determines whether or not the ratio of the second value to the first value is above a predetermined threshold, and deduces therefrom whether or not an electric arc has been produced in the system. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Xie, Liang, and/or Tatry to arrive at the claimed invention. Claims 3-9 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839